In the
    United States Court of Appeals
                 For the Seventh Circuit
                            ____________

No. 06-2801
UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,
                                   v.

SHAABAN HAFIZ AHMAD ALI SHAABAN,
                                                Defendant-Appellant.
                            ____________
           Appeal from the United States District Court for the
           Southern District of Indiana, Indianapolis Division.
               No. 05 CR 34—John Daniel Tinder, Judge.
                            ____________
             APPELLANT COUNSEL’S MOTION TO
          WITHDRAW AND TO ALLOW MR. SHAABAN
                   TO PROCEED PRO SE
                     ____________
                          APRIL 24, 2008Œ
                           ____________


  RIPPLE, Circuit Judge (in chambers). Counsel for Shaaban
Hafiz Ahmad Ali Shaaban seeks leave to withdraw as
appointed counsel for Mr. Shaaban and asks that I
permit Mr. Shaaban to proceed pro se. On January 28,


Œ
    This opinion was released initially in typescript form.
2                                               No. 06-2801

2008, I appointed new counsel for Mr. Shaaban after
concluding that the record raised substantial doubt that
his previously appointed counsel had fulfilled adequately
his obligations under the Seventh Circuit Criminal Justice
Act Plan, § V.3. United States v. Shaaban, 514 F.3d 697, 698-
99 (7th Cir. 2008) (Ripple, J., in chambers). I directed
that new counsel file either a petition for rehearing or a
motion to withdraw on the ground that any such petition
would be frivolous. Id. at 699. On February 7, 2008, the
court appointed Chief Federal Defender Richard H.
Parsons in Peoria, Illinois, and Staff Attorney Andrew J.
McGowan of that office was assigned to the case.
   Attorney McGowan now represents that he has iden-
tified a non-frivolous issue that could be raised in the
petition for rehearing, but he further notes that there are
possible negative consequences to raising that issue.
Mr. Shaaban has informed Mr. McGowan that he does
not want this issue to be raised. Instead, Mr. Shaaban
has prepared a pro se petition for rehearing that raises
the issues that Mr. Shaaban wants to be raised. He at-
tempted to file his pro se petition with the court, but the
Clerk properly rejected the pro se petition because
Mr. Shaaban was represented by counsel. As a result of
the disagreement regarding how to proceed, counsel
believes that there has been a breakdown in the attorney-
client relationship and moves to withdraw.
  Counsel was directed to file either a petition for rehear-
ing or a motion to withdraw because such a petition
would be frivolous. Shaaban, 514 F.3d at 699. Attorney
McGowan explains that he cannot represent that a petition
for rehearing would be frivolous because the issue he
has identified could have possible beneficial con-
sequences, as well as possible negative consequences.
No. 06-2801                                              3

Mr. Shaaban, however, does not want this issue to be
raised. I must conclude that counsel has attempted to
comply with the court’s directive, but that Mr. Shaaban
would prefer to file a pro se petition for rehearing
raising the issues that he believes should be raised. Ac-
cordingly, I grant counsel’s motion to withdraw and
permit Mr. Shaaban to file a pro se petition for re-
hearing within 30 days.
                                           IT IS SO ORDERED




                   USCA-02-C-0072—5-1-08